Citation Nr: 1215602	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a thoracic spine disability. 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to an evaluation in excess of 20 percent for service-connected old fractures of right distal tibia and fibula with mild degenerative change at the ankle mortise. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1951 to January 1952. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the July 2010 rating decision, the RO declined to reopen the claims for service connection for lumbar and thoracic spine disabilities.  The Board observes that in January 2010, the RO denied service connection for a thoracic spine disability and declined to reopen a claim for service connection for a lumbar spine disability.  However, in a February 2010 statement, the Veteran indicated that his spine disabilities were secondary to his right ankle and knee disabilities.  The Board construes this statement as a timely notice of disagreement.  See 38 U.S.C.A. § 7105 (2011).  In any case, the July 2010 rating decision, as well as the November 2010 notice of disagreement, was within one year of the January 2010 rating decision.  Accordingly, the January 2010 rating decision was not final and the Veteran filed a timely appeal with respect to the claim for whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, and for service connection for a thoracic spine disability.  See 38 U.S.C. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Therefore, the issue of the service connection for a thoracic spine disability is before the Board on the merits and not on a new and material basis. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a thoracic and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1964 rating decision, the RO denied the Veteran's claim of service connection for a lumbar spine disability; and the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the October 1964 rating decision raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability. 

3.  The Veteran's service-connected old fractures of right distal tibia and fibula with mild degenerative change at the ankle mortise are manifested by pain and limitation of motion; ankylosis of the ankle is not shown. 


CONCLUSIONS OF LAW

1.  The October 1964 RO decision that denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A § 4005 (1958 & Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an evaluation in excess of 20 percent for service-connected old fractures of right distal tibia and fibula with mild degenerative change at the ankle mortise have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

As to the claim for an increased evaluation for right ankle disability, in correspondence dated in May 2010, prior to the July 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2010 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his right ankle disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The May 2010 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with a VA examination in June 2010.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disability since he was examined in June 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran declined to present testimony in support of his claim.  Therefore, the duties to notify and assist have been met. 


New and Material Evidence

In an October 1964 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The October 1964 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 4005 (1958 & Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964).

The claim of entitlement to service connection for a lumbar spine disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments and post-service treatment records. In denying the Veteran's service connection claim for a lumbar spine disability in October 1964, the RO found that there was no evidence of a disability in service.  

The Board notes that the Veteran's claim was adjudicated on a direct basis for service connection and he now asserts his claim for service connection on a secondary basis to his service-connected right ankle and knee disabilities.  The Board observes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

To reopen the claim, the new evidence must show that the Veteran has a lumbar spine disability related to service and/or secondary to his service-connected disabilities.  

Pertinent evidence received since October 1964 includes VA examination reports dated in November 2009 and April 2010.  The VA examiner found that it was less likely that any spine disability was caused by or a result of the Veteran's right ankle and/or right knee disabilities, or due to service.  Additionally, in a May 2010 letter, K.P.H, M.D. noted that the Veteran had been given a brace for his right ankle which caused low back pain necessitating an epidural cortisone injection.  The newly submitted evidence also includes the Veteran's statements that he was in automobile accident in service thereby injuring his spine.    

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as experiencing back pain in an automobile accident, which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With the Veteran's statements, there is now evidence of an in-service event, an automobile accident affecting his spine.  Additionally, the private medical evidence shows that his current spine disability might be related to his service-connected right ankle disability.  The newly submitted evidence raises a reasonable possibility of substantiating the claim, and thus, the claim is reopened.

Right Ankle Disability

The Veteran essentially contends that his service-connected right ankle disability is more disabling than contemplated by the current 20 percent evaluation. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45. 

The Veteran's right ankle strain has been evaluated under Diagnostic Codes 5010-5271. 

Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Diagnostic Code 5271 pertains to limitation of motion of the ankle.  A 10 percent evaluation is assigned for moderate limitation of ankle motion and a maximum 20 percent evaluation is assigned for marked limitation of ankle motion.  38 C.F.R. §4.71a, Diagnostic Code 5271. 

Words such as 'slight,' 'moderate,' and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. 4.6.  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Treatment records during the applicable period reflect that the Veteran complained of right ankle pain.  Additionally, a June 2009 private treatment record showed that palpation revealed tenderness along the anterior aspect of the ankle, as well as medially over the deltoid ligament, and mild tenderness over the level of talonavicular joint dorsally.  Ankle alignment was overall well-preserved as was ankle motion with dorsiflexion to 25 degrees and plantar flexion to 55 degrees.  Subtalar inversion and eversion motion were well preserved.  Radiographs showed satisfactory overall alignment, evidence of previous fracture, Weber C type, and degenerative changes across the level of the syndesmosis region but overall well aligned and well preserved space of the ankle joint and subtalar joint.  There was mild degenerative narrowing across the dorsal aspect of the talonavicular joint.  The impression was right ankle pain and history of right ankle fracture.  

A January 2010 private treatment report showed right ankle crepitance through range of motion, tenderness to palpation circumferentially about the joint line, and well-maintained alignment otherwise.  The Veteran was treated with steroid injection into the right ankle that day; an impression of right ankle arthritis was noted.  

On VA examination in June 2010, the Veteran had pain, weakness, stiffness, and swelling in his right ankle, which he treated with medication and cortisone shots.  While he had neoplasms, he denied episodes of dislocation, abnormal movement of the bone, inflammatory arthritis, or use of a prosthesis.  The Veteran endorsed flare-ups which were manifested by moderate daily pain lasting one to three hours and precipitated by walking and standing.  These episodes were alleviated by medicine and resulted in mild impairment of daily activities.  On evaluation, the examiner observed that there was no ankle ankylosis and range of motion for dorsiflexion was to 13 degrees and plantar flexion was to 30 degrees without additional loss after repetitive use.  There was no varus/valgus of os calcis to the long axis of the tibia and fibula.  There was pain, fatigue, weakness, and lack of endurance, but no incoordination.  There was also evidence of painful motion, edema, weakness, and tenderness, but no effusion, instability, redness, heat, abnormal movement, or guarding of movement.  Gait was normal and there was pain with increased standing and walking.  There were no signs of abnormal weight bearing.  An x-ray showed old healed fracture of the distal tibia with evidence of moderate arthritis/degenerative changes and fracture.  A diagnosis of status-post fracture of the right distal tibia and fibula with degenerative joint disease at the ankle mortise was noted.  

Based on the evidence, the Board finds that an evaluation in excess of the current 20 percent evaluation for the right ankle disability is not warranted.  In this regard, the Board notes that the Veteran is already in receipt of the maximum disability evaluation under the code for evaluating limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  As the Veteran has been assigned the maximum allowable rating for limitation of motion, a higher rating may also not be assigned for increased impairment of function upon repetitive movement under 38 C.F.R. 
§§ 4.40 and 4.45.  See Johnston, 10 Vet. App. at 84-85.  In any case, the June 2010 VA examiner noted that there was no additional loss of range of motion on repetitive use.  

The Board has also considered other applicable diagnostic codes.  However, because the Veteran has not exhibited ankylosis, malunion of the os calcis or astragalus, or astragalectomy, consideration under those diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5172, 5273, 5274.

In reaching this determination, the Board has considered whether, under Hart, a higher rating might be warranted for any period of time during the pendency of this appeal.   Hart, 21 Vet. App. 505 (2007).  But there is no evidence that the Veteran's ankle disability warranted an evaluation in excess of the 20 percent evaluation at any time during the appeal period. 

Additionally, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and at clinical visits.  Furthermore, the VA examiner considered the Veteran's reported symptoms.  Having considered the Veteran's reports along with findings from the Veteran VA examinations and clinical visits, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings have been accorded greater probative weight than the Veteran's assertion that a higher rating is warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability and that the manifestations of his ankle disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue for increased evaluation for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case neither the Veteran nor his representative has argued, and the record does not otherwise reflect, that his right ankle disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

New and material evidence to reopen the claim of service connection for a lumbar spine, to this limited extent, the appeal is granted.

Entitlement to an evaluation in excess of 20 percent for service-connected old fracture of right distal tibia and fibula with mild degenerative change at the ankle mortise is denied. 



REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran contends that his current thoracic and lumbar spine disabilities are due to service.  He asserts two different theories of entitlement:  directly related to service and secondary to service-connected ankle and/or knee disabilities.  He has indicated that he was in an automobile accident in service which affected his spine.  In the alternative, the Veteran has stated that the use of his right ankle brace affected his spinal pain and/or that his service-connected knee disabilities have aggravated his spine disabilities.  

Review of the Veteran's service treatment records show that he was seen on multiple occasions for complaints related to his spine.  In August 1951, the Veteran complained of pain between his shoulder blades and low back radiating down his right leg since an accident five years before in which he was unconscious for one and half days.  A September 1951 record also shows complaints of back pain since the accident five years before.  Radiographic studies of the thoracic spine at that time were essentially negative.  Records dated in December 1951 reflect that he was in an automobile accident that month with resultant back pain; radiographic studies of the lumbosacral spine at the time were essentially negative.  

Post-service records include hospitalization records dated in August 1964 showing that the Veteran was admitted for low back pain following an automobile accident 13 months before.  A diagnosis of acute lumbosacral sprain was noted.  

VA records from August 1964 show that the Veteran was hospitalized for a week for low back pain.  It was noted that the Veteran had been in an automobile accident 13 months prior with resultant low back pain which radiated down his leg, as well as neck pain.  The Veteran also indicated that he had been in another accident in 1958 which involved a neck injury.  During his hospitalization, the Veteran was placed on bed rest and requested a low Knight brace.  He was discharged with a diagnosis of acute lumbosacral sprain.  

A September 1964 letter from D.F.P., M.D, indicated that the Veteran involved in automobile accident in May 1963 injuring his low back and neck.  It was noted that he continued to have pain in those areas.  

A November 2009 private record shows that the Veteran complained of back pain after he was prescribed an Arizona brace and that he stopped using the brace.  

The Veteran was afforded a VA examination in November 2009.  Upon review of the claims folder and evaluation of the Veteran, the examiner found that it was less likely that any spine disability was caused by or a result of the Veteran's right ankle and/or right knee disabilities, or due to service.  She indicated that there was no documentation of injury to the Veteran's back during service and his current disability was more likely due to his age and degenerative changes that happen over time.  

The same examiner who conducted the November 2009 provided another examination report in April 2010.  The examiner reiterated that the Veteran's disabilities were not caused by or a result of service as service treatment records show that he was not seen in service for his spine.  

As to the Veteran's secondary claims, the examiner noted that private treatment records show that it was recommended that the Veteran switch from an Arizona ankle foot orthosis (AFO) to a carbon fiber AFO due to repeated complaints of ankle pain.  She noted that there was no mention that the ankle brace was making the Veteran's back hurt.  The examiner further indicated that the records showed that the Veteran was not told to stop wearing the brace but that a different type of ankle AFT was suggested.  Additionally, the Veteran's complaints regarding the brace indicate complaints of pain in the calf and ankle and not the back.  

The examiner also pertinently pointed out that the Veteran did not complain of his spine in service.  The examiner found that it was less likely that the Veteran's spine disabilities were due to the left knee as his disabilities were more likely due to age and degenerative changes occurring over time.  She also determined that the spine disabilities were also less likely as not caused by or aggravated by service.  

A May 2010 letter from K.P.H, M.D. noted that the Veteran had been given an AFO type brace for his right ankle which caused low back pain necessitating an epidural cortisone injection. 

The Board finds that the VA examiner's findings are not adequate given the evidence of record.  While the examiner indicated that she reviewed the claims folder, to include the service treatment records, her report indicates otherwise.  The basis for her opinion is that service treatment records were negative for any complaints of back pain.  However, service treatment records clearly show that the Veteran was seen on multiple occasions for complaints related to the spine, namely he indicted in service that he had back pain since an automobile accident prior to service and following an in-service automobile accident, as outlined above.  Furthermore, her reading of the private treatment records is not accurate as the record shows that the Veteran complained of back pain following use of an ankle brace.  

Due to the inadequacies of the VA examiner's report, the Veteran must be provided another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Specifically, the new examination must ascertain whether there is clear and unmistakable error that a spine disability preexisted the Veteran's active military service and whether such preexisting disability was aggravated during service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2011).

Furthermore, opinions as to whether either or both of the Veteran's spine disability is related to a service-connected disability must be obtained.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current thoracic and lumbar spine disabilities, including specifically, an assessment as to whether any current disability is etiologically related to service or service-connected disabilities.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

The examiner should determine the diagnoses of any current thoracic and/or lumbar spine disabilities.  For each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

b)  For each spine disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

c)  For any disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to 

(i) whether there is a 50 percent or better probability that the disability is related to the Veteran's military service, to include the notations regarding complaints of back pain and in-service automobile accident;  or 

(ii) whether there is a 50 percent or better probability that that the disability was either (1) caused by or (2) is aggravated by any of the Veteran's service-connected disabilities, to include right ankle or bilateral knee disabilities.  

If the examiner determines that either or both of the Veteran's spine disability is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the spine disability prior to the onset of aggravation.  If some of the increase in severity of the spine disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the lay testimony regarding the continuity of symptoms since his automobile accident prior to service as reflected in the service treatment record, and any assertions that the Veteran may make now as to the continuity of symptoms.  

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed spine disability as shown by the evidence of record, taking into account both the service treatment records and post-service medical records. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, after ensuring that the VA examination report has been rendered in compliance with the directives outlined herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


